—In an action to recover damages for personal injuries, the defendants third-party plaintiffs appeal from an *497order of the Supreme Court, Dutchess County (Jiudice, J.), entered June 16, 1994, which denied as premature their motion for summary judgment against the third-party defendant.
Ordered that the order is reversed, on the law, with costs, and the motion is granted on the condition that the plaintiff recover damages from the appellants in the main action.
The appellants are conditionally entitled to summary judgment, pending determination of the main action, on their claims for common-law and contractual indemnification against the third-party defendant. Any recovery against the appellants in the main action would be based solely on their vicarious liability for the negligence or wrongful acts of the third-party defendant (see, Richardson v Matarese, 206 AD2d 354; Dunlap v United Health Servs., 189 AD2d 1072). The appellants did not control, direct, or supervise the work performed by the plaintiff, an employee of the third-party defendant (see, Richardson v Matarese, supra; Brown v U.S. Vanadium Corp., 198 AD2d 863). Bracken, J. P., Miller, Altman and Florio, JJ., concur.